TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                         JUDGMENT RENDERED AUGUST 29, 2019



                                       NO. 03-19-00012-CV


                                   Carole Goldstein, Appellant

                                                  v.

       Villas on Travis Condominium Owners’ Association, Inc. Board; Pamela Hite;
        Karla Given; Michelle Bock; Rick Sirles; and Brenda Schroeder, Appellees




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on December 18, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. Appellant shall pay

all costs relating to this appeal, both in this Court and in the court below.